Citation Nr: 9923319	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-34 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a conversion 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Jose Rodriguez Cay, M.D.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

Jose Rodriguez Cay, M.D., appeared at a hearing held at the 
RO on May 12, 1997.  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected conversion disorder.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  All relevant facts have been properly 
developed, and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

Service medical records indicate that, on July 1, 1945, the 
appellant's right ankle and knee were injured by a bus.  The 
appellant resisted hospitalization for treatment.  On July 4, 
1945, the appellant became hysterical because he feared that 
someone was trying to kill him.  The following day, he was 
negativistic and depressed.  He refused to eat and to answer 
questions.  He demanded repeatedly to be allowed to go home.

He was transferred to another hospital, on July 7, 1945, and 
placed in a closed ward.  Initially, the appellant behaved 
excellently and was reassured by letters from home.  However, 
once he was transferred to an open ward, on July 12, 1945, he 
attempted to escape from the hospital.  He was returned to 
the closed ward.  He wrote threatening letters, started a 
fire in the ward, and attempted again to escape from the 
hospital.

On July 26, 1945, he was transferred to yet another hospital.  
On admission, he appeared retarded and preoccupied and 
demonstrated psychomotor blocking and flattened and 
monotonous affect.  He was placed on insulin sub-shock 
therapy from August 3 to 14, 1945.  He became cooperative and 
friendly and stated that he no longer had auditory 
hallucinations.  He participated readily in ward routine and 
occupational therapy.  He manifested cheerfulness and 
friendliness.  He spent much time playing the guitar and 
singing with other Puerto Rican patients.

The diagnosis was psychosis, schizophrenia, catatonic type 
manifested by depression, bizarre delusions, negativism, 
retardation, preoccupation, psychomotor blocking, flattening 
affect, and auditory hallucinations.

At a December 1946 VA examination, the appellant reported 
that his right foot was injured while he was in service and 
that he developed nervousness following the injury.  He 
stated that, since his discharge from service, he continued 
to feel nervous and lack self-confidence.  He reported that 
he was living with his parents and that his spouse had left 
him.

The examiner noted that the appellant was depressed.  The 
appellant's orientation and memory were good.  His insight 
and personality adjustment were not normal.

The examiner diagnosed psychoneurosis, hysteria type.  The 
examiner stated that the appellant's disability was moderate.

At a November 1948 VA psychiatric examination, the appellant 
reported that his right foot was injured in July 1944.  He 
was treated in a hospital for approximately four months.  He 
stated that, one night, he ran through the wards and kicked a 
concrete wall with his right foot.  He stated that he had 
complete amnesia for this short episode of dissociation.  He 
stated that, since that episode, he frequently "talked 
nonsense" while sleeping.  His only complaint related to 
difficulty in school.  His behavior and attitude were 
adequate.  His mood was appropriate.  No anxieties or 
preoccupations were elicited.  His judgment capacity and 
insight were good.  The diagnosis was chronic, mild 
dissociative reaction, manifested first by dream state and at 
present by somnambulism.

At a February 1952 VA examination, the appellant complained 
of nervousness, irritability, and occasionally unsteady 
hands.  He reported that he got along well with his spouse.  
He reported no worries other than finding employment.  The 
examiner noted that the appellant appeared somewhat dull and 
was slow in arithmetic.  The examiner noted that the 
appellant was not depressed.

The examiner diagnosed anxiety reaction.

In February 1975 the appellant was treated at a VA hospital 
for left sternocleidomastoid myositis and reactive 
depression.  The appellant reported that two weeks prior to 
admission he developed severe pain in his left leg.  As a 
result of the pain, he became tense, anxious, and depressed.  
On admission, he appeared to be in pain and to be depressed.  
His affect was appropriate to his depressed and anxious mood.  
While the appellant was treated in the hospital, he became 
more cheerful, he was able to sleep better, and the feelings 
of depression disappeared.

Private medical records from Puerto Rico Medical Center 
indicate that in July 1994 the appellant injured his cervical 
spinal cord when, while working as a security guard, he fell.  
He was treated at that hospital until September 1994.

VA medical records indicate that the appellant was 
hospitalized and treated for his spinal cord injury from 
September to November 1994.

In December 1994, Jose Rodriguez Cay, M.D., examined the 
appellant.  The appellant reported that, while in service, 
after a bus ran over his foot, he developed a nervous 
condition characterized by insomnia, nightmares, 
hypervigilance, irritability, restlessness, depression, and 
self-talk.  He stated that in 1952 his disability rating was 
reduced and that he was forced to seek employment.  He 
reported that this worsened his symptoms and that he 
experienced crying spells.  He was hospitalized in 1975 due 
to increased intensity of psychiatric symptoms.

The appellant complained of depression, anhedonia, 
worthlessness, crying spells, social withdrawal, and lack of 
energy and motivation.  He stated that his daily routine 
consisted of watching television, listening to the radio, 
assisting on medical appointments, and attending occasionally 
church.

Dr. Rodriguez noted that the content of the appellant's 
thought was about his condition.  He added that the appellant 
had no delusions, perceptual disorders, suicidal ideations, 
or homicidal ideations.  The appellant was spontaneous, 
coherent, logical, and relevant.

Dr. Rodriguez added that the appellant's mood and affect were 
of depression.  The appellant's memory, orientation, 
attention, and concentration were adequate.  His judgment and 
insight were good.

Dr. Rodriguez stated that the appellant most likely suffered 
from post traumatic stress disorder [PTSD] following the bus 
accident, with the associated features of anxiety and 
depression.  Dr. Rodriguez added that, based upon the history 
provided by the appellant, the appellant's condition had had 
a chronic course.

Dr. Rodriguez stated, "The reduction of the 30 percent 
service connected disability to a 10 percent [rating] in 1952 
provoked a change in the appellant's lifestyle and the 
exacerbation and worsening of previous symptoms, specially of 
the depressive symptomatology, sufficiently severe to 
diagnosed Major Depression."

Dr. Rodriguez diagnosed recurrent major depression on Axis I, 
dysthymia on Axis II, and status post cervical spine trauma 
on Axis III.  He assigned a GAF of 60.

In April 1995 Dr. Rodriguez stated that the appellant 
received undocumented psychiatric intervention in 1970, 
treatment from 1978 to 1979 from a Dr. Juarbe, and two to 
three visits to Dr. Rodriguez between 1987 and 1989.  Dr. 
Rodriguez stated that his records were destroyed when he 
moved to Washington, D.C.

At a February 1995 VA examination, the examiner noted that 
the appellant had been employed as a security guard until 
1994 when he was injured in an accident.

The appellant complained that he had been doing well until he 
injured his back at work.  He stated that after the accident 
he was unable to work and that he felt depressed.  He stated 
that he felt "bad."  He stated that he stayed at home.  He 
said that he was "slow at doing things."  He stated that he 
had lost approximately thirty pounds.

The examiner noted that the appellant was alert.  He was in 
contact but seemed rather depressed underneath.  The examiner 
felt that the appellant had a tendency to exaggerate.  The 
appellant was coherent, relevant, and well-organized in his 
conversation.  The examiner found no thought disorders or 
perceptive disorders.  The appellant was well-oriented in the 
three spheres.  His memory was preserved.  The examiner added 
that the appellant's concentration and sensorium in general 
were considered clear.  The examiner detected no suicidal 
rumination.  The appellant's judgment was preserved.  He was 
able to differentiate well between right and wrong.

The examiner diagnosed conversion disorder and dysthymia.  
The examiner assigned a GAF of 60.

The examiner noted that the appellant seemed to be more a 
medical or orthopedic case.  The examiner added that the 
appellant's dysthymic condition was another entity apparently 
due to his work accident and had no relationship to his 
service-connected conversion disorder.

At the May 1997 hearing, Dr. Rodriguez testified that he 
treated the appellant from 1987 until 1991 and from 1994 
until the date of the hearing.  He stated that he had 
reviewed the appellant's service medical records and "almost 
all" of the evaluations done on the appellant.

Dr. Rodriguez stated that, according to prior medical 
records, in 1946 the appellant developed a nerve condition, 
with symptoms compatible with depression, which was diagnosed 
as neurosis.  The symptoms were insomnia, irritability, 
uneasiness, hypervigilance, depression, and nightmares.  Dr. 
Rodriguez stated that the appellant's symptoms continued 
until 1975 when he was hospitalized for the same symptoms.  
He stated that the appellant injured his spinal cord in July 
1994 and was hospitalized for quadriparesis.

Dr. Rodriguez explained that the appellant's diagnosis was 
dysthymic disorder, with early onset, and chronic major 
depression, which was a complication brought about by 
dysthymia.  Dr. Rodriguez added that the appellant's 
dysthymic disorder began while he was in service.  He stated 
that major depression was the second stage of the appellant's 
disorder.

Dr. Rodriguez stated that the appellant's disability was 
exacerbated once in 1952, when his disability rating was 
reduced from 30% to 10%, and in 1994 following his spinal 
injury.  Dr. Rodriguez explained, however, that the 
appellant's disability has been a part of his life since it 
began in service.

Dr. Rodriguez stated that he believed that the appellant's 
symptoms in service were related to depression.  He stated 
that he believed that, when the appellant was diagnosed with 
a form of hysteria, he actually suffered from "Puerto Rican 
syndrome," which consisted of physical symptoms produced by 
a major psychiatric conflict or a major psychiatric disease.  
He stated that, at the time of the appellant's service, this 
syndrome was diagnosed frequently as some type of hysteria.  
He stated that the appellant's condition was misdiagnosed 
because of either limited knowledge and education about 
physical symptoms and psychiatric conditions at the socio-
cultural level or a failure to understand the cultural 
manifestations of the appellant's emotional condition.

Dr. Rodriguez opined that the VA examiner, who in February 
1995 opined that the appellant's dysthymic disorder was 
unrelated to his service-connection conversion disorder, did 
not consider adequately the appellant's psychiatric history, 
particularly the onset of the disability in service, in 
arriving at his conclusion.

Dr. Rodriguez stated that the appellant suffered currently 
from severe and chronic major depression.  He stated that it 
had lasted over two years and that the appellant's residual 
functional ability had been extremely deficient.  He 
explained that the appellant needed his spouse's assistance 
with most of his daily activities.

He stated that the appellant's current symptoms were marked 
depression; sadness; clearly diminished interest in all 
activities; anorexia, alternated with increased appetite; 
daily insomnia, alternated with hypersomnia; excessive 
feelings of guilt; clearly diminished ability for thinking, 
concentrating, and making decisions; anxiety; ill temper; 
feelings of worthlessness and hopelessness; incredibly low 
self-esteem; problems with interpersonal relations; and 
crying episodes.  He stated that the appellant's current GAF 
was around 45-50.  He stated that the appellant's GAF in 1995 
had been a 60.

He stated that the appellant's condition had deteriorated 
remarkably since 1991 and that it had perhaps been aggravated 
by the spinal injury in 1994.

Dr. Rodriguez submitted also an addendum to his prior 
examination report of the appellant.  Dr. Rodriguez stated 
that the appellant developed a nervous condition compatible 
with dysthymic disorder after his July 1946 accident.  He 
stated that the appellant had his disability rating reduced 
in 1952.  He added that in 1975 the appellant was 
hospitalized for symptoms compatible with major depression, 
which superimposed and is a complication of dysthymic 
disorder.

Dr. Rodriguez also stated that the appellant experienced 
another exacerbation of a major depressive episode in 1994 
after suffering an accident.  The physician stated that the 
appellant symptoms of major depression had been chronic, with 
no remissions, since that accident.

Dr. Rodriguez opined that appellant's emotional condition had 
clearly its onset in service.  The doctor stated that the 
essential feature of a dysthymic disorder is a chronically 
depressed mood.  He stated that the appellant's symptoms 
became so much a part of his day-to-day experience that they 
were not reported.  Dr. Rodriguez added that the appellant's 
symptoms did not cause significant impairment in social and 
occupational functions until 1975 when the appellant 
presented with a major depressive episode.

At a June 1997 VA examination, the appellant was examined by 
two psychiatrists.  One of the psychiatrists had examined the 
appellant in February 1995.  The physicians reviewed the 
appellant's claims folder and medical record and examined the 
appellant.

The examiners noted that the appellant had been employed as a 
security guard until 1994 when he had injured his back.  The 
examiners noted that in service the appellant had been 
hospitalized with different diagnoses, mostly concluded as a 
conversion disorder.

The appellant stated that he had difficulty remembering 
things.  He complained that he had lost his self-esteem and 
that his spirits were down.  He added that he had a hernia in 
his esophagus and that he felt as if he had no self worth.  
He stated also that he was unable to walk.  He explained that 
at his home he ambulated "a little" using a cane.  The 
appellant complained primarily about physical ailments such 
as back pain and difficulty in walking.

The examiners noted that the appellant was alert and in 
contact.  His responses and conversation were coherent and 
relevant.  No delusional material or perceptive disorder was 
detected.  He was depressed underneath, and he complained a 
great deal, mostly about physical contents.  His self-esteem 
was low.  He was grossly oriented but had defect in recent 
events.  No suicidal ideation was detected.  The examiners 
added that the appellant had a tendency to exaggerate and 
that there was also a rather voluntary component.  The 
appellant's judgment was preserved.  He differentiated well 
between right and wrong.

The examiners diagnosed conversion disorder and dysthymia 
with some senile symptoms.  They assigned a GAF of 50.

The examiners explained that although the appellant had been 
diagnosed with various disabilities, including depression and 
schizophrenia, in service, the conclusive diagnosis, and in 
their opinion the correct diagnosis, had been conversion 
disorder.  The examiners explained that the hysterical 
components seen in the service medical records confirmed 
conversion disorder as the correct diagnosis.  The examiners 
added that the appellant had not become depressed and had not 
been treated for depression until an accident at work in 
1994.  The examiners stated that the diagnosis of conversion 
disorder remained and was confirmed by history and that 
dysthymia or depression was a new entity.

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has stated that where the law or regulation changes during 
the pendency of a case, the version most favorable to the 
veteran will generally be applied.  See West v. Brown, 7 Vet. 
App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-67 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The VA's General Counsel provided additional guidance with 
respect to this matter in March 1997.  The General Counsel 
held that questions regarding whether the amendments to the 
rating schedule for mental disorders were more beneficial to 
claimants than the previously existing provisions would be 
resolved in individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 
1997).

Prior to November 1996, the schedular criteria for 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.  [10 
percent].

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9402 (1996).

As amended, all mental disorders are rated under the same 
criteria, the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9424.  38 C.F.R. § 4.130 (1998).  
The regulation reads as follows for the 10, 30, 50, 70 and 
100 percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9424 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1998).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1998).

The appellant underwent VA examinations in February 1995 and 
June 1997.  Although the examiners explained clearly that the 
appellant's service-connected conversion disorder is a 
separate entity from his other psychiatric disorders, they 
did not identify clearly the symptoms attributable to his 
service-connected disability.  See 38 C.F.R. § 4.14 (1998) 
([T]he use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation . . . [is] to be avoided.").  When an 
examination report does not contain the requisite details, 
the examination must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1998).

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998).  The Court has 
held that the duty to assist also includes providing a 
thorough and contemporaneous medical examination, which takes 
into account prior medical evaluations and treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  The Court has also 
held that when the Board concludes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  This duty to assist also involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Accordingly, this case must be REMANDED to the RO for the 
additional development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the appellant for his 
psychiatric disabilities since June 1997.  
After securing the necessary release, the 
RO should obtain these records.

2.  The appellant should be afforded a VA 
mental disorders examination by a board 
of two examiners to evaluate the severity 
of his service-connected conversion 
disorder.  The claims folder and a copy 
of this REMAND should be made available 
to the examiners for review before the 
examination.

The old and new criteria for conversion 
disorder must be made available to the 
examiners for use in the study of the 
appellant's case, and the examiners 
should note in writing that the old and 
new criteria were provided.

The examiners should first list the 
findings in relationship to the old 
criteria and state that the findings are 
in relationship to that criteria and then 
make findings in relationship to the new 
criteria and state that findings are in 
relationship to the new criteria.

The examiners should distinguish between 
symptomatology resulting from the 
appellant's service-connected conversion 
disorder and any other psychiatric 
disorders, such as depression or 
dysthymic disorder shown to be present.  
If it is medically impossible to 
distinguish among symptomatology 
resulting from the disorders, the 
examiners should specifically state so in 
the examination report.

The above report should be made part of 
the record.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


